IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: DESIGNATION OF ACTING                   : No. 364
 ADMINISTRATIVE JUDGE OF THE                    :
 CRIMINAL DIVISION OF THE COURT                 : COMMON PLEAS JUDICIAL
 OF COMMON PLEAS OF ALLEGHENY                   : CLASSIFICATION
 COUNTY, FIFTH JUDICIAL DISTRICT                :




                                          ORDER


PER CURIAM

       AND NOW, this 31st day of January, 2020, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable David R. Cashman is hereby appointed as Acting

Administrative Judge of the Criminal Division of the Court of Common Pleas of Allegheny

County, Fifth Judicial District, for a period of 30 days, see Pa.R.J.A. No. 706(e), effective

January 22, 2020.